Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on January 4, 2021.
Claims 18-26 are withdrawn.
Claims 1-17 are being examined in this office action.

Election/Restrictions
Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invetion, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2021.
Applicant’s election without traverse of claims 1-17 in the reply filed on January 4, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3 ("a cushion source").  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features:
must be shown or the feature(s) canceled from the claim(s).
a loading opening on an upper side for feeding cushion products (claim 4
an unloading opening in horizontal direction for unloading of a cushion product by packing personnel (claim 4)
a trap door (claim 5)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “hip height” and “shoulder height” in claim 4 is a relative term which renders the claim indefinite.  The term “hip height” and “shoulder height” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites the limitation "one of the deflection devices" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Only one deflection device is previously mentioned in claims. 
All remaining claims are rejected as they depend from rejected independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huis et al. (US Pub. No. 2005/0178085 A1, herein Huis).
Regarding claim 1, Huis discloses a cushion supply system (Figs. 1 and 2) for a logistic center comprising: a cushion source (8, 10, 35 – Fig. 2) for providing cushion products (11), such as paper cushion pads (Para [0022]), having a density of 3 kg/m3 to 30 kg/m3 (“1.5 lbs/ft3” (equivalent to about 24 kg/m3) – Para [0038]), the cushion source further comprising: 
several packing stations (41 – Fig. 1) at which containers  can be loaded with goods (“a box containing a packaged article” – Para [0002]) and filled with cushion products (Fig. 1), and 
a cushion transport system (20) for transporting the cushion products from the cushion source to the packing stations, wherein the cushion source is configured to supply the plurality of packing stations (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huis et al. (US Pub. No. 2005/0178085 A1, herein Huis).
Regarding claim 2, Huis discloses the cushion supply system as recited above, wherein at least one of the packing stations comprises a stock withdrawal container (30) for receiving a plurality of cushion products (Para [0046]).
Huis does not expressly disclose that the plurality of cushion products is in particular at least 10 and/or at most 1000.
It would have been an obvious matter of design choice to modify the size of the stock withdrawal container for receiving at least 10 and/or at most 1000 cushion products, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 3, Huis discloses the cushion supply system as recited above, wherein at least one stock withdrawal container has at least one filling quantity sensor (31) for determining the filling level of the stock withdrawal container occupied by cushion products and/or in that at least one stock withdrawal container has at least one filling level sensor for detecting whether the filling level of the stock withdrawal container occupied by cushion products exceeds a predetermined filling level limit (Para [0051]).

Regarding claim 4, Huis discloses the cushion supply system as recited above,  wherein at least one stock withdrawal container has a loading opening on an upper side (open top of 30 in Fig. 1) for feeding cushion products from the transport system into the stock withdrawal container and/or in that at least one stock withdrawal container has an unloading opening (150) in horizontal direction (Fig. 1) for unloading of a cushion product by packing personnel, wherein in particular the unloading opening being arranged between hip height and shoulder height (Para [0046], Fig. 1)

Regarding claim 5, Huis discloses the cushion supply system as recited above, wherein the cushion transport system comprises a unidirectional main conveyor line (20), further comprising a belt conveyor (32); at least one deflection device (25, 26), further comprising a switch (“activated…by controller 50” – Para [0033]); and a trap door (See opening 23 in Figs. 1 and 7) for feeding at least one cushion product from the main conveyor line to at least one packing station (Para [0031]-[0033]).

Regarding claim 6, Huis discloses the cushion supply system as recited above, wherein the main conveyor line transports the cushion products above the at least one stock withdrawal container, in particular in horizontal direction (Figs. 1 and 7).

Claims 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huis et al. (US Pub. No. 2005/0178085 A1, herein Huis) in view of White, JR. et al. (US Pub. No. 2005/0055987 A1, herein, White).
Regarding claim 7, Huis discloses the cushion supply system as recited above, wherein the deflection device is realized as a switch (“activated…by controller 50” – Para [0033]).
Huis does not expressly disclose a deflection shovel which is configured to at least partially lift feeding of at least one cushion product to at least one packing station and/or which is rotatable about a vertical pivot axis.
White teaches a deflection shovel (25, 28) which is rotatable about a vertical pivot axis (Figs. 9A and 9B).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the deflection device disclosed by Huis so that it includes a deflection shovel which is rotatable about a vertical pivot axis as taught by White in order to further ensure that the cushions are completely transported into each withdrawal container, preventing any blockages on the transport system.

Regarding claim 8, Huis in view of White teaches the cushion supply system as recited above, wherein the cushion supply system comprises at least one optical transport good sensor (“a photo-eye, an electric-eye, a photo-detector” – Huis, Para [0049]) which is assigned to a deflection device and which is configured to determine, in conveying direction upstream of the assigned deflection device, whether a cushion product is arranged at a predetermined location of the cushion transport system (Huis, Para [0049] and [0069]).

Regarding claim 9, Huis in view of White teaches the cushion supply system as recited above, wherein the main conveyor line comprises a plurality of individually movable transport device sections (Huis, 120, 122, 124, 126 – Fig. 1), further comprising conveyor belt sections with separate conveyor belts, wherein a plurality of transport device sections are connected in series one behind the other (Huis, Para [0026]-[0027]).

Regarding claim 10, Huis in view of White teaches the cushion supply system as recited above, wherein one of the deflection devices and a transport device section, comprising a conveyor belt section, and a stock withdrawal container each form a conveyor segment with control and/or regulation coordinated with one another (Huis, Fig. 1).

Regarding claim 11, Huis in view of White teaches the cushion supply system as recited above, wherein the cushion supply system comprises: a control and/or regulating electronic (Huis, 50 –Fig. 2) for controlling the cushion transport system and/or the cushion source (Huis, Para [0047]-[0049]).

Regarding claim 12, Huis in view of White teaches the cushion supply system as recited above, wherein the control and/or regulating electronic is configured to deliver cushion products to individual packing stations according to a predetermined prioritization, with a highest priority being assigned to the packing station furthest away Huis, Para [0053]-[0054]).

Regarding claim 13, Huis in view of White teaches the cushion supply system as recited above, wherein the control and/or regulating electronic is configured to control the cushion source so that at least one cushion product is always present in the cushion transport system (Huis, Para [0053]-[0054]). 

Regarding claim 14, Huis in view of White teaches the cushion supply system as recited above, wherein the control and/or regulating electronic is configured to control the cushion source and the cushion transport system so that exclusively predetermined series are transported, wherein each series comprises a plurality of cushion products and a conveying gap (Huis, 23), wherein in particular the conveying gap having a length in the conveying direction which is at least as long as a cushion product (Huis, Figs. 1 and 7).

Regarding claim 15, Huis in view of White teaches the cushion supply system as recited above, wherein the control and/or regulation electronic is configured to successively switch the transport device sections on or off, in particular depending on a sensor (Huis, Para [0047]-[0049]).

Regarding claim 16, Huis in view of White teaches the cushion supply system as recited above, wherein the control and/or regulation electronic are configured to Huis, Par [0055] and [0077]-[0078]).

Regarding claim 17, Huis in view of White teaches the cushion supply system as recited above, wherein the control and/or regulation electronic are configured to control the cushion source that it provides cushion products and, when a sensor, such as a filling level sensor or a filling quantity sensor, gives a signal that indicates a cushion product requirement (Huis, Par [0051], [0074] and [0077]-[0078]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 5, 2021 
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731